


110 HR 5312 IH: Automobile Arbitration Fairness Act of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5312
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Conyers, Mr. Cohen,
			 Mr. Watt, Ms. Zoe Lofgren of California,
			 Mr. Johnson of Georgia,
			 Mr. Kucinich,
			 Ms. Wasserman Schultz,
			 Mr. Wexler, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend chapter 1 of title 9 of the United States Code
		  with respect to arbitration of certain controversies.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Arbitration Fairness Act of
			 2008.
		2.Amendments
			(a)Requirements for
			 arbitration of certain controversiesChapter 1 of title 9, United States Code,
			 is amended by adding at the end the following:
				
					17.Requirements
				applicable to certain controversies
						(a)DefinitionsFor
				purposes of this section—
							(1)the term
				motor vehicle has the meaning given such term in section 30102 of
				title 49; and
							(2)the term
				motor vehicle consumer sales or lease contract means a contract
				under which a person regularly engaged in the business of selling motor
				vehicles sells or leases a motor vehicle to an individual.
							(b)Requirements
							(1)Required
				consentNotwithstanding any
				other provision of this chapter or of any other law (excluding chapters 2 and 3
				of this title), a controversy described in subsection (c) may not be settled by
				arbitration unless, after such controversy arises, all the parties to such
				controversy agree in writing to settle such controversy by arbitration.
							(2)Required
				explanation of arbitration awardNotwithstanding any other provision of this
				chapter or of any other law (excluding chapters 2 and 3 of this title), at the
				request of any of such parties made after such controversy arises and before an
				award is made in an arbitration agreed to in accordance with paragraph (1),
				such award shall include a brief, informal discussion of the factual and legal
				basis for the award, but formal findings of fact or conclusions of law shall
				not be required.
							(c) Controversy
				describedSubsection (b)
				shall apply with respect to a controversy arising out of a motor vehicle
				consumer sales or lease contract as entered into, amended, altered, modified,
				renewed, or extended on or after the date of the enactment of the
				Automobile Arbitration Fairness Act of
				2008, or out of a refusal to perform the whole or any part of
				such
				contract.
						.
			(b)Conforming
			 amendmentThe table of
			 sections in chapter 1 of title 9, United States Code, is amended by adding at
			 the end the following:
				
					
						17. Requirements applicable to certain
				controversies.
					
					.
			
